 1

 2

 3                                 NOTE: CHANGES MADE BY THE COURT
 4
                                                                JS-6
 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     MARIA LEAL and NICHOLAS                Case No. 5:19-cv-01736 JFW (SHKx)
11   QUINTERO,
                                            JUDGMENT
12                   Plaintiff,
13                      v.
14   COUNTY OF SAN BERNARDINO,
     SAN BERNARDINO SHERIFF'S
15   DEPARTMENT, JOHN MCMAHON,
     JEFF ROSE; and DOES 1 through 25,
16   Inclusive.
17                   Defendants.
18

19

20

21

22

23

24

25

26

27

28

                                         JUDGMENT
 1         The moving papers, opposition and reply, having been presented and fully
 2   considered, and in accordance with the Court’s March 12, 2020 Order granting Judgment
 3   on the Pleadings in favor of Defendants, County of San Bernardino, San Bernardino
 4   Sheriff’s Department, Jeff Rose, A. Cueto, J. Warren, Keith Lewis, E. Burke, Wayne
 5   Sullivan, Jeffrey Haga, Stacimae Cota, B. Navarro (sued as SCS Fischer), P. Stafford, and
 6   K. Johnson on Plaintiffs, Maria Leal’s and Nicholas Quintero’s Second Amended
 7   Complaint,
 8         It is therefore now ORDERED, ADJUGED, AND DECREED that judgment is

 9   entered in this action as follows:

10         1. Defendants, County of San Bernardino, San Bernardino Sheriff’s Department,

11
               Jeff Rose, A. Cueto, J. Warren, Keith Lewis, E. Burke, Wayne Sullivan, Jeffrey
               Haga, Stacimae Cota, B. Navarro, P. Stafford, and K. Johnson shall have
12
               Judgment in their favor as to Plaintiffs, Maria Leal’s and Nicholas Quintero’s
13
               operative Second Amended Complaint.
14
           2. That Plaintiffs take nothing and that Defendants, County of San Bernardino, San
15
               Bernardino Sheriff’s Department, Jeff Rose, A. Cueto, J. Warren, Keith Lewis,
16
               E. Burke, Wayne Sullivan, Jeffrey Haga, Stacimae Cota, B. Navarro, P. Stafford,
17
               and K. Johnson shall have their costs of suit.
18

19
           IT IS SO ORDERED.
20

21

22
     Dated: March 18, 2020                         ________________________________
                                                   Honorable John F. Walter
23

24

25

26

27

28

                                            JUDGMENT
